UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52597 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (402) 925-5570 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of May 1, 2009, the issuer had 5,233 Common and 105.5 Class A Preferred Membership Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 4T. Controls and Procedures. 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information. 23 Item 6. Exhibits. 24 Signatures 25 Table of Contents PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEDAK ETHANOL, LLC Condensed Balance Sheets ASSETS March 31, 2009 December 31, 2008 (Unaudited) (Audited) Current Assets Cash and equivalents $ 163,342 $ 94,691 Restricted short term investment 1,145,203 1,128,070 Restricted cash - TIF 53,225 52,866 Accounts Receivable 2,037,847 182,152 Inventory 1,956,532 1,344,018 Inventory—corn contracts - 300,260 Prepaid expenses and other 346,855 300,552 Total current assets 5,703,004 3,402,609 Property and Equipment Land and improvements 4,419,085 4,427,265 Buildings 9,366,129 9,473,978 Plant equipment 75,385,505 76,274,960 Office equipment 200,576 177,894 Vehicles 468,617 468,617 89,839,912 90,822,714 Less accumulated depreciation (1,681,531) (133,932) Net property and equipment 88,158,381 90,688,782 Other Assets Deposits 668,299 - Deferred offering costs 10,568 33,033 Restricted cash - TIF 603,114 599,042 Debt issuance costs, net of amortization 1,278,674 1,234,514 Total other assets 2,560,655 1,866,589 Total Assets $ 96,442,040 $ 95,957,980 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 Table of Contents NEDAK ETHANOL, LLC Condensed Balance Sheets LIABILITIES AND MEMBERS’ EQUITY March 31, 2009 December 31, 2008 (Unaudited) (Audited) Current Liabilities Accounts payable Trade $ 1,408,127 $ 800,924 Corn 2,587,639 - Related party 420,698 - Construction payable 38,141 145,586 Accrued interest and other 1,254,730 1,033,606 Notes payable – members 15,000 15,000 Current maturities of long-term debt 5,709,068 2,410,002 Total current liabilities 11,433,403 4,405,118 Long-term debt, net of current maturities 44,807,507 48,500,783 Commitments and Contingencies Members’ Equity Preferred Units, 100.5 units issued and outstanding 1,005,856 - Common Units, 5,333 units issued and outstanding 50,295,000 50,255,000 Accumulated deficit (11,119,726) (7,202,921) Total members’ equity 40,181,130 43,052,079 Total Liabilities and Members’ Equity $ 96,422,040 $ 95,957,980 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 Table of Contents NEDAK ETHANOL, LLC Condensed Statements of Operations Quarter Ended March 31, 2009 Quarter Ended March 31, 2008 (Unaudited) (Unaudited) Revenues $ 11,749,685 $ - Cost of Goods Sold 14,093,307 - Gross Loss (2,343,622) - Operating Expenses Professional fees 77,331 330,326 General and administrative 665,527 294,711 Total 742,858 625,037 Operating Loss (3,086,480) (625,037) Other Income (Expense) Interest and other income 16,295 23,354 Interest expense (773,587) - Other expenses - (320,968) Total other expense, net (757,292) (297,614) Net Loss $ (3,843,772) $ (922,651) Weighted Average Units Outstanding—Basic & Diluted 5,261 5,229 Net Loss Per Unit—Basic & Diluted $ (730.62) $ (176.45) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 3 Table of Contents NEDAK ETHANOL, LLC Condensed Statements of Cash Flows Quarter Ended March 31, 2009 Quarter Ended March 31, 2008 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net loss $ (3,843,772 ) $ (922,651 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization 1,603,439 16,392 Interest earned on restricted cash (4,431 ) (9,357 ) Interest earned on restricted investments (17,133 ) - Interest expense paid through construction loan advances 614,213 - Change in assets and liabilities Accounts receivable (1,855,695 ) (506,425 ) Inventory (612,514 ) - Inventory – corn contracts 300,260 625,372 Prepaid expenses and other (46,303 ) (110,648 ) Deposits (668,299 ) - Accounts payable 3,515,541 584,550 Accrued interest and other 221,124 124,657 Net cash used in operating activities (793,570 ) (198,110 ) Cash Flows from Investing Activities Capital expenditures (133,067 ) (2,201 ) Payments for construction in process - (276,090 ) Net cash used in investing activities (133,067 ) (278,291 ) Cash Flows from Financing Activities Member contributions 1,005856 - Payments for deferred offering costs Net cash provided by financing activities (10,568 ) - Net Increase (Decrease) in Cash and Equivalents 68,561 (476,401 ) Cash and Equivalents—Beginning of Period 94,691 604,193 Cash and Equivalents—End of Period $ 163,342 $ 127,792 Supplemental Disclosure of Noncash Operating, Investing and Financing Activities Deferred offering costs in accounts payable $ - $ 21,045 Debt issuance costs in accounts payable $ 100,000 $ 66,677 Construction loan proceeds used for interest $ 614,213 $ 278,439 Liquidated damages used to reduce property and equipment and note payable construction loan $ 1,008,423 $ - Deferred offering costs offset against equity $ 33,033 $ - Construction costs included in note payable—contract $ 2,238,362 $ - Construction costs included in accounts payable $ 38,141 $ 23,500,190 Amortization of financing costs capitalized as construction in process $ - $ 21,842 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 Table of Contents NEDAK ETHANOL, LLC Condensed Notes to Financial Statements (unaudited) March 31, 2009 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited interim condensed financial statements of Nedak Ethanol, LLC (the “Company”) reflect all adjustments consisting only of normal recurring adjustments that are, in the opinion of management, necessary for fair presentation of financial position and results of operations and cash flows. The results for the three month period ended March 31, 2009 are not necessarily indicative of the results that may be expected for a full fiscal year. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States if America (“GAAP”) are condensed or omitted as pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although the Company believes that the disclosures made are adequate to make the information not misleading. The accompanying balance sheet as of December 31, 2008 is derived from the audited financial statements. These condensed financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the annual report for the year December 31, 2008, filed on Form 10-K with the SEC. Nature of Business The
